

Exhibit 10


FIRST BANCORP
2007 EQUITY PLAN


STOCK OPTION AND PERFORMANCE
UNIT AWARD AGREEMENT


 
THIS STOCK OPTION AND PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made
effective as of ____________, 2008 (the “Grant Date”), is by and between
_____________________ (the “Participant”) and First Bancorp (the “Company”).
 
BACKGROUND STATEMENT
 
The Company maintains the First Bancorp 2007 Equity Plan (the “Plan”), which is
incorporated into and forms a part of this Agreement, and the Participant has
been selected by the Compensation Committee of the Company’s Board of Directors,
which administers the Plan (the “Committee”), to receive the Awards specified in
this Agreement pursuant to the Plan.  On the Grant Date, the Participant was
granted the Awards described herein under the Plan and to be evidenced by this
Agreement, which may be physically executed and delivered after the Grant Date.
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
 
1.Terms of Stock Option Award.
 
(a)           Grant of Options.  Pursuant to the Plan, the Company hereby grants
to the Participant, as of the Grant Date, options (the “Options”) to purchase
all or any part of an aggregate of _______ shares of the Company’s Common Stock
(the “Option Shares”), subject to, and in accordance with, the terms and
conditions set forth in this Agreement and the Plan.  The exercise price for the
Options (the “Exercise Price”) is $______ per Option Share.  The Options and
this Agreement are subject to all of the terms and conditions of the Plan, which
terms and conditions are hereby incorporated by reference, and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.
 
(b)           Nonqualified Stock Options.  The Options are not intended to
constitute “incentive stock options” as that term is used in Section 422 of the
Internal Revenue Code, as amended.
 
(c)           Period of Exercise.  Subject to the limitations of this Agreement
(including, without limitation, the vesting requirements specified in this
Agreement) and the Plan, the Options shall be exercisable for a period of ten
years beginning on the Grant Date and ending on ____________, 2018 (the
“Expiration Date”).
 
(d)           Vesting.  The Options shall vest in accordance with the terms of
paragraph 3 of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

(e)           Exercise of Options.  Subject to the terms of this Agreement and
the Plan, the vested Options may be exercised in whole or in part by giving
written notice to the Chief Financial Officer of the Company at its corporate
headquarters prior to the Company’s close of business on the Expiration Date, or
if the Expiration Date is not a business day, on the last business day that
occurs prior to the Expiration Date.  Such notice shall specify the number of
Option Shares that the Participant elects to purchase, and shall be accompanied
by payment of the Exercise Price for the Option Shares indicated by the
Participant’s election.  Payment shall be by cash or by check payable as
directed by the Company, except as may otherwise be permitted in accordance with
such rules and procedures, if any, as established by the Committee for such
purpose from time to time.  The Options shall not be exercisable if and to the
extent the Company determines that such exercise would violate applicable state
or federal securities laws or the rules and regulations of any securities
exchange on which the Company’s common stock is traded.  If the Company makes
such a determination, it shall use all reasonable efforts to obtain compliance
with such laws, rules and regulations.  In making any determination hereunder,
the Company may rely on the opinion of counsel for the Company.
 
(f)           No Rights as Shareholder.  The Participant shall not have any
rights of a shareholder with respect to the Option Shares until a stock
certificate has been duly issued following exercise of the Options as provided
herein.
 
2.            Terms of Performance Unit Award.
 
(a)           Pursuant to the Plan, the Company hereby grants the Participant,
as of the Grant Date, an Award of units representing of the right to acquire
____ shares of the Company’s common stock (the “Performance Units”), which shall
be subject to the terms and conditions of the Plan and this Agreement, including
the vesting requirements specified in paragraph 3 of this Agreement.  The
Performance Units may be settled only in shares of the Company’s common
stock.  The period from the Grant Date until such Performance Units (or any
applicable portion thereof) has vested in accordance with paragraph 3 of this
Agreement shall be the Restriction Period applicable to such Performance Units
(or any applicable portion thereof).
 
(b)           Until the expiration of the applicable Restriction Period, the
Participant shall not have any rights of a shareholder with respect to the
Performance Units until a stock certificate has been duly issued following
issuance of the common stock underlying the Performance Units upon expiration of
the applicable Restriction Period.
 
3.    Vesting.  Up to 1/3 of the total number of Option Shares and Performance
Units granted pursuant to this Agreement may vest annually as of December 31 of
each year beginning in 2010, if and to the extent that both (1) the Company’s
performance goals with respect to earnings per share, as adjusted for FDIC
Insurance (the “EPS Goals”) for the corresponding performance period specified
in the table below has been met and (2) as of the Date of Vesting specified in
the table below, the Participant would still be entitled, under the terms of the
Plan, as modified by the terms of this paragraph 3, in the case of Options, to
exercise such Options to receive such Option Shares and, in the case of
Performance Units, to receive, free of the restrictions imposed by this
Agreement and the Plan, the underlying shares of Company common stock
represented by such Performance Units.  The table below shows the applicable
performance periods, EPS Goals, dates of vesting, and number of Option Awards
and Performance Unit Awards that would vest as of each date of vesting if
conditions (1) and (2) above are met, based on whether the Company achieves the
Threshold, Target, or Maximum EPS Goal for the applicable performance
period.  To the extent the Company achieves an EPS Goal in excess
 

 
2

--------------------------------------------------------------------------------

 

of Threshold but less than Target, or in excess of Target but less than Maximum,
the number of additional awards in excess of the level of EPS Goal achieved for
which vesting condition (1) above will be deemed satisfied will be prorated to
reflect the extent to which the Company’s performance fell between the EPS Goal
achieved and the next higher EPS Goal.   If the Company fails to meet the
Threshold EPS Goal for a particular performance period, all Option Shares and
Performance Units subject to potential vesting based on performance for that
performance period shall immediately terminate and be of no further force and
effect; and if the Company meets either the Threshold or Target EPS Goal, but
not the Maximum EPS Goal, for a particular performance period, such Options
Shares and Performance Units subject to potential vesting based on performance
for that performance period in excess of the level of EPS Goal achieved for that
performance period (whether Threshold, plus any prorated amount, or Target, plus
any prorated amount), shall immediately terminate and be of no further force and
effect.
 
Performance
Period
Year Ended
December 31,
EPS Goals
Date of Vesting
(if Performance
Goals are
Achieved)
Year Ended
December 31,
# of Awards that Vest if EPS Goals
and Time to Vesting is Met
Threshold
Target
Maximum
Threshold
Target
Maximum
 
Options
 
Performance
Units
Options
 
Performance
Units
Options
 
Performance
Units
2008
***
***
***
2010
           
2009
***
***
***
2011
           
2010
***
***
***
2012
           

 
***           Information redacted in accordance with Instruction 2 to Item
402(e) of Regulation S-K.


In the event of a Participant’s Termination or a Change in Control of the
Company, the vesting and exercisability of the Options and Performance Units
represented hereby shall be governed by the terms of the Plan applicable to such
Awards, except that, in lieu of the terms of Section 10.1(a) of the Plan, the
following terms shall apply:  If the Participant’s Termination is due to death
or Disability, all of the Participant’s then unvested Options or Performance
Units with respect to which the EPS Goals for any applicable performance period
have been met prior to the time of the Participant’s Termination shall become
fully vested and, if applicable, exercisable, and all of the Participant’s
Options or Performance Units with respect to which the EPS Goals for any
applicable performance period have not been met prior to the time of
Participant’s Termination shall immediately terminate and be of no further force
and effect.  Upon the Participant’s Termination for any other reason, any Awards
that are not vested and/or exercisable on the date of such Termination shall
immediately terminate and be of no further force and effect.
 
4.    Transferability.  Except as otherwise approved by the Committee, an Award
granted pursuant to this Agreement is not transferable other than as designated
by the Participant by will, the laws of descent and distribution or a qualified
domestic relations order.
 
5.    Beneficiary Designation.  Each Participant may name a beneficiary or
beneficiaries to receive or exercise any vested Award that is unpaid or
unexercised at the Participant’s death.  Unless otherwise provided in the
beneficiary designation, each designation will revoke all prior designations
made by the same Participant, must be made on a form prescribed by the Committee
and will be effective only when filed in writing with the Committee.  If a
Participant has not made an effective beneficiary designation, the deceased
Participant’s beneficiary will be the Participant’s surviving spouse
 

 
3

--------------------------------------------------------------------------------

 

or, if none, the deceased Participant’s estate.  The identity of a Participant’s
designated beneficiary will be based only on the information included in the
latest beneficiary designation form completed by the Participant and will not be
inferred from any other evidence.
 
6.    Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, which shall
have all powers with respect to this Agreement as it has with respect to the
Plan (to the fullest extent permitted by the Plan).  Any interpretation of the
Agreement by the Committee and any decision made by it with respect to the
Agreement is final and binding on all persons.
 
7.    Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which is attached hereto.  This Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.  If and to the extent of a conflict between this Agreement
and the terms of the Plan, the terms of the Plan will govern.
 
8.    No Right to Employment.  None of the actions of the Company in
establishing the Plan, the actions taken by the Company, the Board or the
Committee under the Plan, or the granting of any Award pursuant to this
Agreement shall be deemed (a) to create any obligation on the part of the
Company or any Subsidiary to retain the Participant in the employ of, or
continue the provision of services to, the Company or any Subsidiary, or (b) to
be evidence of any agreement or understanding, express or implied, that the
Participant has a right to continue as an employee for any period of time or at
any particular rate of compensation.
 
9.    Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first-class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s corporate
headquarters.
 
10.    Amendment.  Subject to the terms of the Plan, this Agreement may be
amended or modified by (i) unilateral action of the Committee or (ii) written
agreement of the Participant and the Company, in each case without the consent
of any other person.
 
11.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf,
effective as of the Grant Date.
 



 
Participant:
                    
Print Name:
               
FIRST BANCORP
             
By:
   
Its:
 



 
5
 

 